Citation Nr: 0727755	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected lumbosacral strain with degenerative disc disease 
(low back disability), currently rated 20 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the right femur with right hip 
arthritis (right femur disability), currently rated 20 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left femur with left hip 
arthritis (left femur disability), currently rated 20 percent 
disabling.

4.  Entitlement to an increased rating for service-connected 
residuals of right tibial plateau with osteoarthritis of the 
right knee (right tibia disability), currently rated 30 
percent disabling 

5.  Entitlement to an increased initial rating for service-
connected left knee strain with osteoarthritis (left knee 
disability), currently rated 10 percent disabling.

6.  Entitlement to an increased initial (compensable) rating 
for right ankle sprain with navicular bone spur (right ankle 
disability).

7.  Entitlement to an increased initial (compensable) rating 
for left ankle sprain with navicular bone spur (left ankle 
disability).

8.  Entitlement to an increased initial (compensable) rating 
for kidney stones. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and subsequent rating 
decisions from the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).

A hearing at the RO before the undersigned was conducted in 
May 2007. 
The issues of entitlement to increased ratings for right and 
left femur disabilities, right tibia disability, and left 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by normal motion with pain; normal muscle 
strength, without neurological deficit, and without 
incapacitating episodes of intervertebral disc disease 
requiring bed rest prescribed by a physician.

2.  The veteran's service-connected right ankle disability 
does not approximate moderate limitation of motion or 
impairment.

3.  The veteran's service-connected left ankle disability 
does not approximate moderate limitation of motion or 
impairment.

4.  The veteran's service-connected kidney stones are not 
shown to cause occasional attacks of the colic, infection or 
to require the use of a catheter.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for chronic lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5013-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (2002); 
effective prior to September 26, 2003; 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Codes 5235-43 (2006), effective 
September 26, 2003.

2.  The criteria are not met for an initial compensable 
rating for a right ankle disability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.71a, Diagnostic Code 5271 (2006).

3.  The criteria are not met for an initial compensable 
rating for a left ankle disability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.71a, Diagnostic Code 5271 (2006).

4.  The criteria for an initial compensable evaluation for 
kidney stones have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.655, 4.115b, 
Diagnostic Codes 7508, 7509 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice in 
letters dated in April 2002 and June 2002; and by post-
adjudication notice in a letter dated in February 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The February 2005 letter informed the veteran that, to obtain 
an increased rating, he must submit evidence which shows that 
the disabilities more closely approximate the criteria for 
the next higher rating.  The veteran was provided statements 
of the case in May 2005 and March 2006, and supplemental 
statements of the case in November 205 and October 2006 which 
informed him of the criteria for increased ratings for the 
disabilities.  Any deficiency in the notice to the veteran or 
the timing of these notices is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (an defect in 
providing adequate notice pursuant to 38 U.S.C.A. § 5103(a) 
is harmless error if the evidence establishes that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims).  Therefore, any failure 
to make a specific request in the letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

When an evaluation of a disability is based on limitation of 
motion, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

A.  Low Back Disability

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
The effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  

The veteran's service-connected low back disability was 
originally rated under Diagnostic Code 5292.  Under that 
Diagnostic Code, a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.  On the VA 
examinations of record, the veteran's lumbar spine showed 
ranges of motion that, even with consideration of pain on 
motion, are, at the most, moderately disabling.

Under the "old" criteria, a 40 percent evaluation was 
assigned for lumbosacral strain when it is manifested by 
severe symptomatology that includes listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was assigned when lumbosacral strain is manifested 
by muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), effective 
prior to September 26, 2003.

There is no objective medical evidence of severe limitation 
of motion, or severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
abnormal mobility on forced motion, to support a higher 
evaluation under the old criteria.  .

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a 20 percent 
evaluation if it was moderate with recurring attacks.  A 40 
percent evaluation was authorized for intervertebral disc 
syndrome if it was severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), effective 
prior to September 23, 2002.

Application of this Diagnostic Code would not result in an 
evaluation of more than 20 percent disabling for low back 
disability, as severe intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief 
has not been shown.  In fact, no neurological deficit related 
to the veteran's low back disability has been shown.  

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed.  Reg. 51,454, et seq. (Aug. 27, 2003) 
(codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5237).  Under the new criteria, sacroiliac injury and 
weakness is rated under Diagnostic Code 5236.  The new 
regulations provide the following rating criteria: a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Considering the veteran's lumbar spine disability under the 
criteria that became effective September 26, 2003, he does 
not meet the criteria for a rating higher than 20 percent 
since the evidence does not show either favorable or 
unfavorable ankylosis of the spine or limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  68 
Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5237).

The new version, which is now redesignated to Diagnostic Code 
5243, evaluates intervertebral disc syndrome (preoperatively 
or postoperatively) on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months 
warrant a 60 percent rating.  Incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent rating.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Here, there is no medical evidence showing the 
veteran has ever been prescribed bed rest by a physician, nor 
does the veteran allege this is so.  The fact that he may 
voluntarily chose to take to bed because of back pain does 
not meet the definition of an incapacitating episode.  So a 
higher rating would not be warranted under the Diagnostic 
Code 5243 for incapacitating episodes.

For purposes of evaluations under Diagnostic Code 5243, 
"[c]hronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are rated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  The VA examinations 
conducted during the appeal period found no neurological 
deficit related to his low back disability.  

The limitation of motion of the veteran's lumbosacral spine 
noted on VA examinations also does not provide a basis for a 
higher rating under the new criteria.  He has had no more 
than moderate limitation of motion, in any direction tested.  
None of these combined range of motion measurement even meets 
the requirement for a 20 percent rating pursuant to the new 
criteria listed.

Consideration has also been given to the provisions of §§ 
4.40, 4.45, and 4.59.  See DeLuca v. Brown, supra.  The 
medical evidence in this case shows that the service-
connected low back disability is manifested primarily by 
complaints of pain and stiffness, and limited motion that 
produce some functional impairment in the veteran's ability 
to move his back.  While the examination reports have shown 
complaints of pain, these complaints, alone, are insufficient 
to support a rating higher than 20 percent under §§ 4.40, 
4.45 and 4.59.  The July 2002 examination report noted that 
repeated use or flare ups would reduce the veteran's forward 
flexion from 92 degrees to 82 degrees.  Therefore, it is 
properly rated as 20 percent disabling as this limitation of 
motion would not approximate forward flexion of 30 degrees.  

As the 20 percent rating assigned represents the greatest 
degree of impairment shown from the effective date of the 
grant of service connection to the present, there is no basis 
for staged ratings pursuant to Fenderson.  The preponderance 
of the evidence is against the claim; there is no doubt to be 
resolved; and an increased rating is not warranted. 

B.  Ankle Disabilities

The veteran currently has a noncompensable (0 percent) rating 
for his bilateral ankle disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Moderate limitation of motion of the 
ankle warrants a 10 percent evaluation, and a 20 percent 
rating requires marked limited motion of the ankle.  Normal 
range of motion in the ankle is from 0-20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  Diagnostic Code 5271 does not 
provide for a noncompensable rating.  In every instance where 
the schedule does not provide for a 0 percent evaluation for 
a diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Throughout the relevant period in question, the veteran has 
not had moderate or greater limitation of motion or other 
functional impairment in his ankles.  The April 2005 VA 
examination report noted that the veteran's bilateral ankle 
range of motion was normal, dorsiflexion to 20 degrees, and 
plantar flexion to 40 degrees.  The March 2001, and July 
2002, and December 2003 VA examination reports noted that the 
veteran's bilateral ankle range of motion was normal, 
dorsiflexion to 20 degrees, and plantar flexion to 45 
degrees.

Even with due consideration of 38 C.F.R. § 4.40 and 4.59 and 
DeLuca, the veteran's ankle disabilities are properly rated 
as noncompensable.  The July 2002 and December 2003 VA 
examination report noted that repeated motion and flare ups 
would reduce the veteran's ankle dorsiflexion to 40 degrees.  
This limitation of motion does not approximate moderate 
limitation of motion. 

As the noncompensable ratings represented the greatest degree 
of impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged ratings pursuant to Fenderson.  The preponderance of 
the evidence is against the claims; there is no doubt to be 
resolved; and increased ratings for the bilateral ankle 
disabilities are not warranted. 

C.  Kidney Stones

The veteran's kidney stones are currently evaluated as 
noncompensable by analogy under Diagnostic Code 7508, 
Nephrolithiasis.  Disability due to nephrolithiasis is rated 
under the same criteria as hydronephrosis, with certain 
exceptions not applicable in the instant case.  38 C.F.R. § 
4.115a, Diagnostic Code 7508.  Hydronephrosis is evaluated 
under Diagnostic Code  7509.  A 10 percent evaluation is 
warranted for only an occasional attack of colic, not 
infected and not requiring catheter drainage, a 20 percent 
evaluation is warranted for frequent attacks of colic, 
requiring catheter drainage, and a 30 percent evaluation is 
warranted for frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  38 C.F.R. § 
4.155b.

VA medical records and computer axial tomography (CT) scans 
show bilateral nephrolithiasis or kidney stones; however, 
hydronephrosis, colic, need for catheter drainage infection 
or impairment of any kidney function has not been shown.

As for other diagnostic codes, there is no evidence that the 
veteran is currently on any diet or drug therapy for his 
bilateral renal calculi to warrant a compensable evaluation 
under Diagnostic Codes 7508, 7510 or 7511.  There is also no 
evidence of renal dysfunction, voiding dysfunction or urinary 
frequency due to bilateral renal calculi to warrant a 
compensable rating under Diagnostic Codes 7501, 7502 or 7504.  
Id.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 


ORDER

The claim for an increased initial rating for the low back 
disability is denied.  

The claim for an increased initial rating for the right ankle 
disability is denied.

The claim for an increased initial rating for the left ankle 
disability is denied.

The claim for an increased initial rating for kidney stones 
is denied.


REMAND

The examinations of record regarding the right and left 
femur, right tibia, and left knee claims, are inadequate to 
determine appropriate ratings.  The veteran should be 
scheduled for further examination.  

Accordingly, the case is REMANDED for the following action:

1.   Review the claims files and ensure 
that all notification and development 
action required is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 are met.

2.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for any hip or leg condition 
that are not currently on file.

3.  Schedule the veteran for an orthopedic 
evaluation to determine the current nature 
of his hip and leg disabilities.  The 
examination report should set forth all 
objective findings regarding the veteran's 
service-connected bilateral hip and knee 
disabilities, and right tibia disability, 
including range of motion measurements.  
The veteran's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should indicate whether there 
is malunion of either femur and whether 
there is moderate or marked knee or hip 
disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

The examiner should conduct an examination 
of each knee and, in addition to providing 
the range of motion for each joint, in 
degrees, should document all functional 
limitations due to pain, weakness, 
abnormal movement, incoordination, and 
excess fatigability.  The examiner must 
specifically report whether, for each 
knee, there is recurrent subluxation or 
lateral instability, and if such 
symptomalogy exists, the severity of such 
manifestations.  In this regard, the 
examiner should indicate whether such 
symptomalogy of instability is slight, 
moderate, or severe in nature.

Regarding right knee/tibia, the examiner 
should indicate whether there are any 
chronic residuals such as severe painful 
motion or weakness in the affected 
extremity.

For all of these disabilities, the 
examiner should comment on whether there 
is functional loss due to pain/painful 
motion, weakened movement, 
premature/excess fatigability, and 
incoordination, including especially with 
prolonged use and when the veteran's 
symptoms are most problematic ("flare-
ups"). 

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


